Citation Nr: 0426585	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served honorably on active duty from November 
1942 to October 1945.  From his service in World War II, he 
received a Combat Infantry Badge, a Purple Heart Medal, a 
Bronze Star Medal, and other medals during his service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied reopening the claim for service 
connection for bilateral hearing loss.

In August 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  In October 1950, the RO denied the claim of service 
connection for defective hearing.  The veteran was notified 
of the determination that same month, and did not appeal it.

2.  Evidence submitted since the October 1950 decision bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and is, 
by itself and in connection with evidence previously 
assembled, so significant that it must be considered to 
decide fairly the merits of the claim for service connection 
for bilateral hearing loss.

3.  Bilateral hearing loss is attributable to service.




CONCLUSIONS OF LAW

1.  The October 1950 RO decision is final.  The veteran has 
submitted new and material evidence since the October 1950 
decision, and thus the claim of service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

At the time of the October 1950 rating decision, the evidence 
of record consisted of the veteran's application for 
compensation, the service medical records, a VA examination 
report, and lay statements from fellow soldiers.  That 
evidence will be described below.

The service medical records show that at discharge from 
service, the veteran's hearing was reported as 15/15.  In a 
December 1949 letter, the veteran stated that he had 
gradually been having difficulty with his hearing since he 
had been discharged from service.  He attributed his hearing 
loss to an explosion of shells in 1945 in Belgium.  The VA 
examination report showed that the veteran's hearing for 
conversational voice as "0 feet on left, 10 feet on right"  
The examiner diagnosed bilateral perceptive deafness.

In numerous lay statements submitted in 1950, fellow soldiers 
attested to the noise exposure that the veteran had had 
during service and the veteran's report of hearing loss at 
that time.  

In the October 1950 decision, the RO denied the claim for 
service connection for defective hearing, stating that the 
service medical records showed no evidence of hearing loss 
during service, to include at discharge from service, and 
that the veteran did not complain of hearing loss until four 
years after service.  Therefore, the RO denied the claim due 
to the lack of evidence of both in-service hearing loss and a 
nexus between the current hearing loss and service.  The 
veteran was informed of the determination in October 1950, to 
include his appellate rights.  He did not appeal the 
decision, and it became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2003).

Evidence received since the 1950 denial is described below.  

A July 1979 VA audiogram shows that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
70
N/A
85
LEFT
110
110
110
N/A
110

In an April 2000 letter from a private physician, Dr. MS, 
stated that the veteran had been followed in his office for 
hearing loss and that a February 2000 audiogram  had revealed 
sensorineural hearing loss.  He concluded that the veteran's 
hearing loss was most likely due to noise exposure in that 
the veteran's audiogram had a distal interphalangeal at 4000 
Hertz, which was indicative of noise-induced hearing loss.  
Dr. MS noted that the veteran had given him a history of 
having participated in infantry while in service and he 
opined that the veteran's hearing loss could very well be due 
to his time in the military.  

At the August 2004 hearing before the undersigned, the 
veteran testified that while he was in service, a big tank 
shell exploded approximately 20 feet from him.  He noted he 
had been hit with shrapnel as a result of that explosion, for 
which he had a residual scar.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision becomes final under section 7105, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
sensorineural hearing loss, an organic disease of the nervous 
system, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Since the October 1950 rating decision, the veteran has 
brought forth competent evidence of a nexus between the 
diagnosis of sensorineural hearing loss and service.  The 
Board finds that the veteran has presented evidence since the 
October 1950 decision, which is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for bilateral 
hearing loss.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened, and the Board will adjudicate the claim 
for service connection for bilateral hearing loss on the 
merits, which includes consideration of all the evidence of 
record.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports a grant of service 
connection for bilateral hearing loss.  Initially, the Board 
notes that the hearing loss shown in the July 1979 VA 
audiogram meets the criteria for a hearing loss disability 
for VA purposes.  See 38 C.F.R. § 3.385.  Therefore the 
veteran has brought forth evidence of a hearing loss 
disability for VA purposes.

Regarding incurrence of hearing loss in service, the Board 
notes that the veteran has testified and stated in prior 
statements that he noticed hearing loss in service after a 
shell exploded.  The veteran is in receipt of a Combat 
Infantry Badge and a Purple Heart Medal.  These decorations 
indicate that the veteran is a combat veteran and is entitled 
to the application of 38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.; see also 38 C.F.R. § 3.304(d)  
Specifically, it addresses the combat veteran's ability to 
allege that an event occurred in service while engaging in 
combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  

The veteran has alleged that a shell exploded while he was 
engaging in combat, and he noticed immediate hearing loss at 
that time.  He is competent to make that assertion, and the 
Board finds such assertion extremely credible based upon his 
combat service.  Therefore, the veteran has established 
hearing loss in service based upon his statements, which 
include his testimony before the undersigned.

Finally, as to a nexus between the current disability and 
service, Dr. MS's medical opinion establishes that the 
veteran's current hearing loss is more likely than not 
attributable to the veteran's in-service noise exposure.  
While his opinion is based upon history provided by the 
veteran, as stated above, this history is found to be 
credible.  

For the above reasons, the Board finds that the evidence 
supports a grant of service connection for bilateral hearing 
loss.  


ORDER

Service connection for bilateral hearing loss is granted.



_________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



